1-05-0357

                                                                     FIFTH DIVISION
                                                                     JUNE 1, 2007



THE PEOPLE OF THE STATE OF ILLINOIS,                  )      Appeal from the
                                                      )      Circuit Court of
               Plaintiff-Appellee,                    )      Cook County.
                                                      )
       v.                                             )      No. 02 CR 3248
                                                      )
JAMAL BAKR,                                           )      Honorable
                                                      )      Nicholas Ford,
               Defendant-Appellant.                   )      Judge Presiding.
JUSTICE TULLY delivered the opinion of the court:

       Following a jury trial, defendant-appellant Jamal Bakr (defendant) was convicted of first

degree murder and aggravated battery with a firearm and sentenced to consecutive 50- and 10-

year prison terms. On appeal, defendant contends (1) that the trial court erred in admitting the

videotaped statements of two codefendants as substantive evidence against defendant, and (2)

that he was denied a fair trial due to the cumulative impact of instances of prosecutorial

misconduct. For the reasons that follow, we affirm.

                                              FACTS

       On the evening of October 19, 2001, Elmercelo Rivera, Daniel Ortiz, Wanda Colon, Luis

Colon, and Gene Colon were in the vicinity of 43rd Street and Ashland Avenue in Chicago,

Illinois, to watch some drag races. The races took place every weekend during the summer, and

the people who took part in them were known locally as “Racers.” On this particular evening, the

races were broken up by police just after midnight. At this time, Elmercelo, Daniel, Wanda, Luis,

and Gene left the area and went to a Dunkin Donuts shop in a strip mall on 43rd Street and

Ashland where they ordered food.

       The group was standing in the parking lot by Elmercelo’s car finishing their food when a

blue Chevrolet Astro van drove by. The van was driven by Antonio Gomez, a member of the

Almighty Latin Saints gang. Gomez was accompanied by fellow gang members Jesus Nevarez,

Oscar Garcia, Jorge Melendez, and defendant. When the men saw Elmercelo, Daniel, Wanda,
1-05-0357

Luis and Gene in the parking lot, they assumed that they were Racers. This angered the men

because they believed that one of their fellow gang members had recently been shot at by some

Racers.

       Defendant and his fellow gang members then drove to 44th and Marshfield, picked up a

gun from another member of the Almighty Latin Saints gang, Armando Montelongo, and

returned to the vicinity of the Dunkin Donuts. Garcia exited the van to see if the group of

suspected Racers was still at the Dunkin Donuts. He waved back to defendant indicating that

they were. Defendant then exited the van, approached Elmercelo and his friends, fired three shots
in their direction, and ran back to the van. The Saints then drove back to the alley by

Montelongo’s house, where defendant told Montelongo that he had “shot a guy and saw him fall”

and that he “thought he shot a second guy.”

       Back at the Dunkin Donuts, Elmercelo found Daniel lying on the pavement. Daniel told

Elmercelo that his back hurt and he could not move. Elmercelo also realized that his buttocks

were burning and his pants were torn. Elmercelo grabbed Daniel, put him inside the car, and, in

an effort to find the police, the group drove back to where the races had been. Two ambulances

arrived on the scene and took Daniel and Elmercelo to Cook County Hospital. Daniel later died

at the hospital due to a gunshot wound to the back. Elmercelo was treated for a gunshot wound to

the buttocks.

       The Chicago police department immediately began their investigation. The officers on the

scene recovered three discharged 9-millimeter cartridge casings in the parking lot. They also

interviewed Wanda, Elmercelo, Luis, and Gene. Based on their interviews, the Chicago police

officers concluded that the suspected shooter was a white male, Hispanic, about 18 years of age,

5 feet 8 inches tall, with a medium build and light complexion and wearing a dark or black

hooded sweatshirt and dark or black jeans.




                                                 2
1-05-0357

       The Chicago police were unable to identify any suspects in the shooting until January 16,

2002, when Nevarez was arrested for engaging in three separate narcotics transactions with

undercover Chicago police officers. Upon learning of the severity of the drugs charges he was

facing, Nevarez told the Chicago police officers he had some information on the homicide in

question. On the basis of this information, the Chicago police subsequently arrested defendant,

Garcia, Melendez, and Montelongo.

       The State jointly indicted defendant, Oscar Garcia, Jesus Nevarez, Jorge Melendez, and

Armando Montelongo, for, inter alia, first degree murder of Daniel Ortiz and aggravated battery
with a firearm of Elmercelo Rivera. Prior to trial, Nevarez, Melendez, and Montelongo pled

guilty to second degree murder and were sentenced to 12, 10, and 10 years, respectively.

Defendant filed a motion to quash arrest and suppress his alleged oral inculpatory statements to

Chicago Police and any evidence of defendant being identified in a police lineup. The trial court

denied the motion, finding that the Chicago police had probable cause to arrest defendant in light

of Nevarez’s statements to the police, in which he implicated defendant in the shootings.

Defendant and Garcia were set for a double jury trial, but Garcia did not appear for trial on the

day testimony was to commence. The trial court issued a bond forfeiture warrant for Garcia and

proceeded with defendant’s jury trial.

       The State’s first witness was Mayra Ortiz, mother of both Daniel Ortiz and Elmercelo

Rivera. During her testimony, Mayra stated that Daniel was “developmentally disabled.” The

prosecutor asked what that term meant, and defense counsel objected. The objection was

sustained. After Mayra’s testimony, defense counsel made a motion for mistrial based on her

testimony, stating that the prosecution had asked certain questions in an attempt to invoke

sympathy for the victim. The trial court denied the motion for mistrial and promised to instruct

the jurors not to be swayed by either sympathy or prejudice.




                                                 3
1-05-0357

       The State proceeded with its case by calling a number of witnesses, including Luis Colon,

who identified defendant as the shooter from that night, and Detective Anthony Powell, who

testified that defendant told him that he shot “in the direction of” the victims that night. The State

also called several of the codefendants who had previously offered evidence to Chicago police

implicating defendant in the shooting. Among the codefendants was Nevarez, who testified that

he remembered neither his conversations with the Chicago police officers at the station upon his

arrest nor his statements in several portions of the videotaped interview he had with the Chicago

police officers.
       During Nevarez’s testimony, defense counsel objected and requested a sidebar. Defense

counsel argued that the nature of Nevarez’s testimony rendered him essentially unavailable for

cross-examination and that allowing the prosecution to introduce his video statement violated the

United States Supreme Court’s decision in Crawford v. Washington, 541 U.S. 36, 158 L. Ed. 2d

177, 124 S. Ct. 1354 (2004). The trial court concluded that Crawford was inapplicable and

decided that the videotape would be admissible under section 115-10.1 of the Code of Criminal

Procedure of 1963 (725 ILCS 5/115-10.1 (West 2004)). Subsequently, Nevarez’s attorney

testified that Navarez had sworn that the facts in his videotaped statement were true and that he

had gone over a copy of a transcript of the video statement with his client prior to Nevarez

accepting the plea. The State then authenticated the videotape through the detective who

conducted the interview of Nevarez, and the tape was played for the jury.

       Montelongo also was among the codefendants who testified at trial, although he testified

that he could not remember the details of the murder or his arrest. Montelongo claimed that he

did not remember anyone coming to his home on the night of the shooting and that he did not

remember either getting a gun from or giving a gun to defendant. He did recall getting arrested

and speaking with a detective subsequent to his arrest, although he stated that he did not recall

the substance of the conversations he had with Chicago police officers. Over defense counsel’s


                                                  4
1-05-0357

objection, Montelongo’s videotaped statement was admitted as substantive evidence under

section 115.10 as well. Montelongo’s videotaped account of the shooting incident was

substantially similar to Nevarez’s videotaped account. Montelongo added that defendant had

given him a loaded .9-millimeter gun the day before the incident and that this gun was the same

one eventually used. Montelongo also indicated that after the shooting, defendant told him that

he saw one of the people he was shooting at “fall.”

       Following all of the testimony, the State rested its case-in-chief. Defendant’s counsel

moved for a directed finding, which was denied by the trial court. Defendant then took the stand
on his own behalf. Defendant testified that he recalled being arrested, but recalled that he had no

idea why he was being arrested. He testified that he had told the police that he could not have

been involved in the shooting because he had a cast on from September to October 2001. He

added that he had not left his house except to go to the backyard for air or to see his girlfriend at

her house. Defendant stated that during the period of time surrounding the murder he was trying

to stay away from the neighborhood and the gang. Defendant denied knowing anything about the

shooting and stated that Nevarez, Montelongo, and Melendez were all lying. Defendant also

denied making any inculpatory statements to Detective Powell regarding the shooting.

       After closing arguments were delivered by both sides, the jury was instructed by the trial

court that neither sympathy nor prejudice should influence the jury. Following deliberations,

defendant was found guilty of first degree murder and aggravated battery. On October 29, 2004,

defendant filed a motion for a new trial, which was denied by the trial court. The trial court

sentenced defendant to 25 years in the Illinois Department of Corrections for his first degree

murder conviction. The court also made a specific finding that defendant had personally

discharged a firearm and added an additional 25 years to his sentence. The trial court also

sentenced defendant to 10 years based on the aggravated battery with a firearm charge to be




                                                  5
1-05-0357

served consecutive to the 50-year first degree murder sentence. Defendant’s motion to reconsider

the sentence was denied. Defendant appeals.

                                            DISCUSSION

        On appeal, defendant first contends that the trial court erred by allowing the State to

admit the videotaped statements of Jesus Nevarez and Armando Montelongo. Specifically,

Defendant argues that his constitutional rights under the confrontation clause, as enumerated by

the United States Supreme Court in Crawford v. Washington, 541 U.S. at 36, 158 L. Ed. 2d at

177, 124 S. Ct. at 1354, were denied when the trial court admitted the videotaped statements
"because Nevarez and Montelongo were unavailable for cross-examination." Before addressing

whether the trial court erred when it admitted the videotaped statements, we must determine the

appropriate standard for reviewing the trial court's evidentiary ruling.

        Defendant, relying on our supreme court's decision in People v. McClanahan, 191 Ill. 2d

127, 132 (2000), contends that we should review the trial court's decision to admit the videotaped

statements de novo because, according to defendant, the trial court's evidentiary ruling depended

upon a question of constitutional law. McClanahan, however, dealt with the issue of whether an

Illinois statute was constitutional, and, assessing the appropriate standard of review, our supreme

court stated that the issue of whether a statute is constitutional should be reviewed de novo.

McClanahan, 191 Ill. 2d at 132. While it is true that challenges to the constitutionality of

statutes are reviewed de novo, our supreme court has confirmed that evidentiary rulings, such as

the one presented by this case, are within the sound discretion of the trial court and should not be

reversed absent an abuse of discretion. People v. Caffey, 205 Ill. 2d 52, 89 (2001), quoting

People v. Williams, 188 Ill. 2d 365, 369 (1999), (holding that reviewing courts should defer to

trial court's evidentiary rulings even if they involve legal issues unless ""); see also People v. Purcell, 364 Ill.

App. 3d 283, 294 (2006) (citing to Caffey and applying abuse of discretion standard when


                                                   6
1-05-0357

reviewing whether trial court's admission of grand jury testimony violated Crawford). Therefore,

in reviewing the trial court's decision to admit the videotape recordings, we will assess whether

the trial court abused its discretion. Caffey, 205 Ill. 2d at 89. “An abuse of discretion will be

found only where the trial court's ruling is arbitrary, fanciful, unreasonable, or where no

reasonable person would take the view adopted by the trial court.” Caffey, 205 Ill. 2d at 89.

       As stated, the initial issue raised by defendant's appeal is whether his rights under the

confrontation clause were violated by the trial court's decision to admit into evidence the

videotaped statements of Nevarez and Montelongo. The trial court admitted the videotaped
statements provided by Nevarez and Montelongo as substantive evidence pursuant to section

115-10.1 of the Code of Criminal Procedure (725 ILCS 5/115-10.1 (West 2004)). Defendant

does not argue that the trial court abused its discretion by admitting the videotaped statements

into evidence pursuant to section 115-10.1; rather, defendant contends that the admission of the

evidence violated his rights under the confrontation clause of the sixth amendment of the United

States Constitution. Specifically, defendant asserts that his constitutional right to confront

witnesses was violated because Nevarez and Montelongo testified that they did not recall making

the videotaped statements and, therefore, Defendant was unable to cross-examine either witness.

We disagree.


       The confrontation clause of the sixth amendment requires that “[i]n all criminal

prosecutions, the accused shall enjoy the right *** to be confronted with the witnesses

against him.” U.S. Const., amend. VI. This amendment applies to the states pursuant to the

due process clause of the fourteenth amendment. U.S. Const., amend. XIV. The Illinois

Constitution echoes the confrontation clause in article 1, section 8, which provides that “[i]n

criminal prosecutions, the accused shall have the right *** to be confronted with the

witnesses against him or her." IL. Const. 1970, art. I, §8.



                                                7
1-05-0357

       In Crawford v. Washington, the United States Supreme Court reinterpreted the

Confrontation Clause and held that the "testimonial" hearsay statements of a witness who is

unavailable at trial may not be admitted against a criminal defendant unless the defendant had

a prior opportunity for cross-examination. Crawford, 541 U.S. at 42, 158 L. Ed. 2d at 187,

124 S. Ct. at 1359. The Crawford Court also confirmed that "when the declarant appears for

cross-examination at trial, the Confrontation Clause places no constraints at all on the use of

his prior testimonial statements." (Emphasis added.) Crawford, 541 U.S. at 60 n.9, 158 L. Ed.

2d at 198 n.9, 124 S. Ct. at 1370 n.9. Furthermore, in People v. Desantiago, 365 Ill. App. 3d
855, 870 (2006), we elaborated on the Crawford Court's reinterpretation of the confrontation

clause and held that “a defendant’s rights under the confrontation clause are not absolute;

rather, ‘the confrontation clause guarantees an opportunity for effective cross-examination,

not cross-examination that is effective in whatever way, and to whatever extent, the defense

might wish'" (emphasis in original) quoting People v. Jones, 156 Ill. 2d 225, 243-24, 620

N.E.2d 325 (1993)). See also People v. Redd, 135 Ill. 2d 252, 310, 553 N.E.2d 316 (1990)

(confrontation clause is not violated as long as declarant is actually testifying as a witness

and is subject to cross-examination). Moreover, no confrontation clause problems exist

simply because a declarant's alleged memory problems precluded the declarant from being

cross-examined to the extent that defense counsel would have liked. Desantiago, 365 Ill.
App. 3d 855, citing Mercer v. United States, 864 A.2d 110, 114 (D.C. 2004).

       Here, defendant contends that Nevarez's and Montelongo’s ability to recall neither

“making their statements nor the incident that was the subject of their statements” rendered

the witnesses “unavailable” for effective confrontation, and therefore the admission of their

videotaped statements into evidence deprived defendant of his rights under the confrontation

clause. Contrary to defendant's assertion that Nevarez and Montelongo were unavailable, this

record confirms that both Nevarez and Montelongo physically appeared at trial and were

                                                8
1-05-0357

subject to cross-examination by defendant's defense counsel. Defense counsel was afforded

the opportunity to cross-examine the witnesses on issues such as the witnesses’ bias and the

witnesses’ motive to lie. Furthermore, defense counsel elicited testimony on cross-

examination from Nevarez that he said “whatever he would to get him out of trouble” and

from Montelongo that “he said whatever he needed to get out of the police station.” In doing

so, defendant had the ability to impeach the witnesses’ credibility, therefore satisfying the

confrontation clause’s goal of challenging the reliability of adverse evidence. Faced with this

record, which confirms that Navarez and Montelongo were present at trial and subject to
cross-examination, we cannot agree with defendant's contention that his constitutional rights

under the confrontation clause were violated by the admission of Navarez's and Montelongo's

videotaped statements.

        Defendant’s second claim of error is that defendant was denied a fair trial by the

cumulative impact of instances of prosecutorial misconduct committed by the State.

Specifically, defendant alleges that the prosecutors (1) improperly elicited testimony that the

victim was developmentally disabled, (2) repeatedly asked defendant to comment on the

veracity of the State’s witnesses, and (3) made several improper arguments during rebuttal

closing argument, including shifting the burden of proof, misstating the extent of the

presumption of innocence, and making comments that penalized defendant for exercising his

rights to counsel at trial.

        Because defendant failed to object to any of these alleged instances of improper

conduct and failed to include them in his posttrial motion, we address each of defendant’s

allegations using the plain error standard set for in Illinois Supreme Court Rule 615(a)(134

Ill. 2d R. 615(a)). In a criminal case, the plain error doctrine may be invoked in two

instances: first, where the evidence in the case is closely balanced, and, second, where to

leave the error or errors uncorrected raises a substantial risk that an accused was denied a fair


                                                9
1-05-0357

trial and remedying the error or errors is necessary to preserve the integrity of the judicial

process. People v. Shaw, 186 Ill. 2d 301, 326-27 (1998). The error or errors must be so

fundamental to the integrity of the judicial process that the trial court could not cure the error

or errors by sustaining an objection or instructing the jury to disregard the errors. Shaw, 186

Ill. 2d at 327.

        In this case, we cannot say that the evidence was closely balanced. The evidence

against defendant included eyewitness identification by Luis Colon, who identified defendant

as the shooter with “one hundred percent” certainty. The State also presented the accounts of
several of defendant’s cooffenders, each of whom identified defendant as the shooter.

Additionally, Jesus Nevarez testified to seeing defendant fire the gun in the direction of the

victims. Finally, Detective Powell testified regarding defendant's incriminating statements,

which included defendant's admission that he shot "in the direction of" the victims. Given

the substantial evidence against defendant, his conviction will not be overturned based on the

alleged prosecutorial misconduct unless the alleged misconduct is of such a magnitude that

defendant was denied a fair trial and remedying the error or errors is necessary to preserve the

integrity of the judicial process. We address each of the alleged errors in turn.

        First, defendant argues that the prosecutor improperly elicited testimony from the

victims mother, Mayra Ortiz, suggesting that the victim was developmentally disabled. While

we agree that discussing the victim's mental disability is immaterial to defendant's guilt or

innocence, eliciting testimony regarding the personal traits of a victim is only reversible error

where the testimony is presented in a manner that causes the jury to believe it is material,

rather than incidental. People v. Williams, 147 Ill. 2d 173, 229 (1991). Our supreme court

has confirmed that where, as here, the testimony regarding the victim’s mental condition was

elicited by the prosecutor in the form of a single question and not referenced during the rest

of the trial, such conduct was not reversible error. See People v. Page, 155 Ill. 2d 232, 270


                                                10
1-05-0357

(1993). Therefore, because the reference to the victim's mental condition was limited to an

isolated question and not referred to again, we do not find that this constituted prosecutorial

misconduct such that defendant was denied a fair trial.

        Second, defendant claims that the prosecutors engaged in improper cross-examination

by asking the defendant to comment on the veracity of the State’s witnesses. We disagree.

During direct examination, defendant accused all of the witnesses testifying against him of

lying. By raising the issue of the witness' veracity, defendant opened the door for the

prosecution to challenge defendant’s credibility. People v. Millighan, 265 Ill. App. 3d 967,
972 (1994). Furthermore, the scope of cross-examination is in the sole discretion of the trial

court and will not be reversed absent an abuse of that discretion. People v. Baugh, 358 Ill.

App. 3d 718, 739 (2005). Accordingly, we do not believe that the State's cross-examination

of defendant was in any way improper and we certainly cannot say that the cross-examination

undermined his right to a fair trial.

        Third, defendant claims that the prosecutor made several improper arguments during

rebuttal closing argument, including shifting the burden of proof, misstating the extent of the

presumption of innocence, and making comments that penalized defendant for exercising his

rights to counsel at trial. However, prosecutors are afforded wide latitude in closing

arguments (People v. Wood, 341 Ill. App. 3d 599, 612 (2003)), and comments made during a

prosecutor’s rebuttal argument will not be deemed improper if they were invited by defense

counsel’s closing argument. People v. Watson, 342 Ill. App. 3d 1089, 1093 (2003). Here, the

prosecution’s rebuttal argument addressed defendant’s credibility and was a direct response

to the defendant’s attempt to convince the jury of defendant’s credibility, a tactic that has

been held proper by this court. Furthermore, the prosecutor did not improperly shift the

burden of proof by pointing out that defendant failed to volunteer an credible explanation for

his whereabouts on the night of the murder, especially since defendant suggested he could not


                                               11
1-05-0357

have committed the crime because he was wearing a cast at the time of the shooting and

because he only left his home to visit his girlfriend . See People v. Watkins, 220 Ill. App. 3d

201, 209 (1991) (comments that would be otherwise constitute an inappropriate shifting of

burden are not improper when the comments are an invited response to insinuations by the

defendant or defense counsel). Finally, it is clear that the prosecutor did not improperly

misstate the extent of defendant's presumption of innocence; rather, this record confirms that

the prosecutor's statement was limited to a suggestion that the State's overwhelming evidence

would "remove" the presumption of innocence to which defendant was entitled. This
comment, viewed in its proper context, was meant to comment on the quality of the State's

case rather than on the presumption of innocence to which defendant was entitled. People v.

Cisewski, 118 Ill. 2d 163, 178 (1987) (holding that prosecutor's statement to the jury, "'Now

is the time, Ladies and Gentlemen, to remove the cloak of innocence from this defendant'"

was not an improper misstatement of presumption of innocence). Accordingly, we hold that

the State did not engage in prosecutorial misconduct and that, even if these acts were deemed

improper, the cumulative impact of these acts would not have denied the defendant his right

to a fair trial.

         Defendant's final argument on appeal is that he is entitled to an additional 362 days of
credit against his sentence based on the time he spent in custody from January 17, 2002,

which was the date on which defendant was arrested, until December 14, 2004, which was

the date on which defendant was sentenced. The State concedes that defendant is entitled to

362 days of credit. Pursuant to Supreme Court Rule 615 (134 Ill. 2d R. 615), "a reviewing

court on appeal may correct the mittimus at any time, without remanding the cause to the trial

court". People v. Whitfield, 366 Ill. App. 3d 448, 451 (2006). Therefore, we order the

correction of that portion of the mittimus to reflect the 362 days of credit.

                                       CONCLUSION

                                                12
1-05-0357

       For the foregoing reasons, the judgment of the trial court is affirmed and the mittimus

corrected.

       AFFIRMED.

       O'BRIEN, P.J., and GALLAGHER, J., concur.




                                             13